SUPPLEMENT DATED OCTOBER 5, 2009 TO PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY II PROSPECTUS DATED JULY 18, 2006 FOR FUTURITY FOCUS AND PROSPECTUS DATED MAY 1, 2006 FOR FUTURITY ACCOLADE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement describes changes to certain investment options offered under your Contract.Please retain this supplement with your Prospectus for future reference. Effective October 5, 2009, the following investment options were re-designated as “Class I” shares: NACM Small Cap Portfolio OpCap Managed Portfolio OpCap
